* Case 3:19-mj-02958-KSC Document10 Filed 07/17/19 PagelD.11 Page 1 of 4

mot NE

Oo sO wo

10
11
12
13
14
15
16
47
18
19
20
21
22
23
24
25
26
27
28

 

FILED

ROBERT S. BREWER, JR.
United States Attorney JUL 1 7 2019

MARIETTA 1. GECKOS ca gheak OS. DISTRICT COURT
Assistant United States Attorney By SERN DISTRICT OF CALIFORNIA
California Bar No. 271111 DEPUTY
Federal Office Building

880 Front Street, Room 6293

San Diego, California 92101-8893

Telephone: {619) 557-6952

 

 

Attorneys for United States of America
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, case No.: (AMS Z958 _

Plaintiff, STIPULATION OF FACT AND
JOINT MOTION FOR RELEASE OF
Vv. MATERIAL WITNESS (ES) AND
ORDER THEREON
Jacob Issac ATTIAS,
(Pre-Indictment Fast-Track
Defendant. Program)

 

 

 

IT IS HEREBY STIPULATED AND AGREED between the plaintiff,
UNITED STATES OF AMERICA, by and through its counsel, Robert S. Brewer,
Jr. , United States Attorney, and Marietta I. Geckos, Assistant United
States Attorney, and defendant Jacob Issac ATTIAS, by and through and
with the advice and consent of defense counsel, fe, -z, that:

1. Defendant agrees to execute this stipulation on or before
the first preliminary hearing date and to participate in a full and
complete inquiry by the Court into whether defendant knowingly,
intelligently and voluntarily entered into it.

2. The material witness, Mari Cruz MOLINA-Gonzalez in this case:

a. Is an alien with no lawful right to enter or remain in
the United States;

b. Entered or attempted to enter the United States
illegaliy on or about July 15, 2019;

c. Was found in a Toyota Camry, driven by Jacob Issac
ATTIAS at the Otay Mesa, California Port of Entry (POR)

MIG: *:7/16/2019

 

 

 
 

, Case 3:19-mj-02958-KSC Document 10 Filed 07/17/19 PagelD.12 Page 2 of 4

10
11
12
13
14
15
16
17
. 18
19
20
21
22
23
24
25
26
27
28

 

 

and that defendant knew cr acted in reckless disregard
of the fact that she is an alien with no lawful right
to enter or remain in the United States;

d. Was to pay amount of $11,000 US dollars to smugglers to
be brought into the United States illegally and/or
transported illegally to her destination therein; and,

e. May be released and remanded immediately to _ the
Department of Homeland Security for return to her
country of origin.

3, The vehicle driven by Jacob Issac ATTIAS in this case;

a. Was seized as evidence and is held by the Department of
Homeland Security;

b. May be released as evidence and immediately disposed of
by the Department of Homeland Security.

4. After the court has ordered the material witness reieased,
pursuant to this stipulation and joint motion, if defendant does not
plead guilty to a viclation of 8 U.S.C. § 1324, for any reason, or
thereafter withdraws his guilty plea to that charge, defendant agrees
that in any proceeding, including, but not limited to, motion hearings,
trial, sentencing, appeal or collateral attack, that:

a. The stipulated facts set forth in paragraph 2 above
shall be admitted as substantive evidence;

b. The United States may elicit hearsay testimony from
arresting agents regarding any statements made by the
material witness(es) provided in discovery, and such
testimony shall be admitted as substantive evidence
under Fed. R. Evid. 804(b){3) as statements against
interest of (an) unavailable witness (es);

Cc. Understanding that under Crawford v. Washington, 124 8S.
ct. 1354 (2004), “testimonial” hearsay statements are
not admissible against a defendant unless defendant
confronted and cross-examined the witness(es) who made
the “testimonial” hearsay statements, defendant waives
the right to confront: and cross-examine the material
witness(es) in this case; and,

d. Defendant waives the opportunity to examine the vehicle
or object to its unavailability in this case.

 

 

 
 

. Case 3:19-mj-02958-KSC Document 10 Filed 07/17/19 PagelD.13 Page 3 of 4
|
|

AO Oo & & BB ft

~~]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

5. By signing this stipulation and joint motion, defendant
certifies that defendant has read it (or that it has been read to
defendant in defendant's native language}. Defendant certifies further
that defendant has discussed the terms of this stipulation and joint
motion with defense counsel and fully understands its meaning and
effect.

Based on the foregoing, the parties jointly move the stipulation
into evidence and for the immediate release and remand of the above-
named material witnesses to the Department of Homeland Security for
return to their country of origin.

It is STIPULATED AND AGREED this date,

Respectfully submitted,

a 5. BREWER, “JR.

United States Attorney

fo .
YY 7 VF lat tel fo—
DATED / MARIETTA IT’. GECKOS f/
As ista t U.S. Attorney

7.

 
    
   

Defense Counsel

Veg -WV4 Qe LZ

 

DATED Jacob Issac ATT AS
Defendant

 

 

 
 

» Case 3:19-mj-02958-KSC Document 10 Filed 07/17/19 PagelD.14 Page 4 of 4

& WwW NM fF

oOo OO AS HH

10
11
12
13
14
L5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER
Upon joint application and motion of the parties, and for good
cause shown,
THE STIPULATION is admitted into evidence; and
IT IS ORDERED that the above-named material witness(es) be
released and remanded forthwith to the Department of Homeland Security
for return to their country of origin.

SO ORDERED.

a/iz/is

 

 

DATED

 

 
